HEDRICK, Judge.
By his first assignment of error, defendant argues, “The trial court committed reversible error by failing to instruct the jury that in order to convict the defendant of second degree rape it must find beyond a reasonable doubt that the defendant penetrated Ms. Newkirk’s sex organ with his sex organ.” Defendant contends that the court’s instructions inadequately covered one element of second-degree rape, in that they stated merely that “the State must prove . . . that the defendant had sexual intercourse with Anna Newkirk.”
“The judge must charge the essential elements of the offense.” State v. Hairr, 244 N.C. 506, 509, 94 S.E. 2d 472, 474 (1956). The statutory definition of second-degree rape lists “vaginal intercourse” as an essential element of the offense. G.S. § 14-27.3(a). The question, therefore, is whether the court’s instruction requiring a finding that defendant committed “sexual intercourse” was a sufficient charge on the “vaginal intercourse” element of second-degree rape. Although there is always sexual intercourse when there is vaginal intercourse, State v. Vinson, 287 N.C. 326, 215 S.E. 2d 60 (1975), death sentence vacated, 428 U.S. 902, 49 L.Ed. 2d 1206, 96 S.Ct. 3204 (1976), there are instances in which there may be sexual intercourse in a form other than vaginal intercourse. Hence, strictly speaking, the jury in the present case, following the court’s instruction, could have found the defendant guilty of second-degree rape by finding that he *517engaged in a form of copulative sexual intercourse other than the requisite vaginal intercourse. A charge to the jury, however,
will be construed contextually as a whole, and when, so construed, it presents the law of the case in such a manner as to leave no reasonable cause to believe the jury was misled or misinformed, an exception thereto will not be sustained, even though the instruction might have been more aptly given in different form.
State v. Davis, 290 N.C. 511, 544-45, 227 S.E. 2d 97, 117 (1976). “The judge’s words may not be detached from the context and the incidents of the trial and then critically examined for an interpretation from which erroneous expressions may be inferred.” State v. McWilliams, 277 N.C. 680, 685, 178 S.E. 2d 476, 479 (1971).
At trial in the present case, the State’s evidence pertained only to the defendant having committed vaginal intercourse with Ms. Newkirk, and not at all to any other form of copulative sexual intercourse. The State presented evidence tending to show that defendant “ravished” Anna Newkirk on 28 March 1981, that she was later examined by a physician on the same day of her confrontation with defendant and was found to have had a penetration of her vagina, and that on 28 March 1981 Ms. Newkirk told the Rose Hill Chief of Police that defendant raped her. Within the context of the trial, the court’s instructions requiring a finding of “sexual intercourse” could not reasonably be believed to have misled the jury into thinking it could convict defendant of second-degree rape for having committed a form of sexual intercourse other than vaginal intercourse. Furthermore, “the law [does] not require that any particular words be used when stating the elements of the offense,” State v. Thacker, 301 N.C. 348, 356, 271 S.E. 2d 252, 257 (1980), and “the term ‘sexual intercourse’ encompasses actual penetration” of the female sexual organ by the male sexual organ. State v. Vinson, supra at 342, 215 S.E. 2d at 71. We hold the instructions challenged by defendant sufficiently related the law of second-degree rape to the evidence presented, and this assignment of error is overruled.
Defendant’s next assignment of error is “[t]he trial court’s failure to submit the offense of assault as a lesser included offense of second degree rape.”
*518Where it is permissible under the bill of indictment to convict the accused of a lesser degree of the crime charged, and there is evidence to support a milder verdict, defendant is entitled to have the different permissible verdicts arising on the evidence presented to the jury under proper instructions. . . . Unless there is evidence of guilt of the lesser degree, however, the court should not submit it. . . . If all the evidence tends to show that the crime charged in the bill of indictment was committed, and there is no evidence tending to show commission of a crime of lesser degree, the court correctly refuses to charge on the unsupported lesser degree and correctly refuses to submit lesser degrees of the crime charged as permissible verdicts.
State v. Allen, 297 N.C. 429, 434, 255 S.E. 2d 362, 365 (1979) [Emphasis in original]. The mere contention that the jury might accept the State’s evidence in part and might reject it in part will not suffice to require submission to the jury of a lesser degree. State v. Capel, 21 N.C. App. 311, 204 S.E. 2d 226, cert. denied, 285 N.C. 592, 205 S.E. 2d 724 (1974).
When, upon all the evidence, the jury could reasonably find the defendant committed the offense charged in the indictment, but could not reasonably find that (1) he did not commit the offense charged in the indictment and (2) he did commit a lesser offense included therein, it is not error to restrict the jury to a verdict of guilty of the offense charged in the indictment or a verdict of not guilty, thus withholding from their consideration a verdict of guilty of a lesser included offense.
State v. Lampkins, 286 N.C. 497, 504, 212 S.E. 2d 106, 110 (1975), cert. denied, 428 U.S. 909, 49 L.Ed. 2d 1216, 96 S.Ct. 3220 (1976). Further,
[w]here all of the evidence tends to show that the offense committed, if any, was that charged in the bill of indictment, and there is no evidence tending to show the commission of a lesser, included offense, except insofar as it is a necessary element of the offense charged, the court is not required to submit for the jury’s consideration the possibility of a verdict of guilty of such lesser, included offense, or to instruct the jury concerning such lesser offense.
*519State v. Roseman, 279 N.C. 573, 580, 184 S.E. 2d 289, 294 (1971).
Assault against the person is a lesser included offense of rape. State v. Jones, 249 N.C. 134, 105 S.E. 2d 513 (1958). In the present case, however, the State presented evidence tending to show that defendant jumped on Anna Newkirk, covered her face with a pillow, and “ravished” her. This evidence constitutes un-contradicted evidence of the essential elements of second-degree rape. Defendant, on the other hand, testified as follows:
The money was fixed in a little black bag, but the little black bag was unzipped. Seem like it was just sitting there for me and I seen the money and I snatched the money.
It was just in a stack — two big stacks and I couldn’t believe it. I stuck my hand and peeled it back to see was it counterfeit or not. Just pulled it back. I said, “This is real money” to myself. It was $20 bills. There were a couple of rubber bands. It was two stacks of $20 bills.
As I went to get the money, I snatched the money and I cuffed it down. She really didn’t see this, and all at once seems like when I got ready to get the last stack to put it up underneath my pants, she started to holler and I seen the pillow — the pillow was right there beside me and I snatched the pillow and done one of the numbers just like that, and I got nervous and I throwed the pillow down just like that right in her face and took off. Only thing I could hear was, “Bring me my money back you strumpet” just like that and I left her in the house ....
I did not have any kind of sexual relations with Anna Newkirk. ... I have pled guilty to robbery. I did not make any effort to choke Anna Newkirk. I put the pillow over her face in order for me to get the money and get out. I didn’t even get that close to her to choke her.
This evidence does not amount to evidence of the lesser included offense of assault; rather, defendant’s evidence only recapitulates his commission of the elements of the offense of common law robbery, to which he pled guilty; those elements are “the taking of money or goods with felonious intent from the person of another, *520or in his presence, against his will, by violence or putting him in fear.” State v. Irwin, 55 N.C. App. 305, 307, 285 S.E. 2d 345, 348 (1982). Defendant nowhere presents evidence of his having also committed an independent and distinct offense of assault, the elements of which, according to State v. Sawyer, 29 N.C. App. 505, 507, 225 S.E. 2d 328, 328 (1976), are
“an overt act or an attempt, or the unequivocal appearance of an attempt, with force and violence, to do some immediate physical injury to the person of another, which show of force or menance of violence must be sufficient to put a person of reasonable firmness in fear of immediate bodily harm.” [Citations omitted.]
Defendant, therefore, presented evidence that he committed common law robbery, which includes violence or putting in fear, and that he did not have sexual relations with Ms. Newkirk. He did not present evidence from which the jury could reasonably find him also guilty of assault. His evidence of having no sexual relations with Ms. Newkirk goes only to the issue of whether defendant is guilty of second-degree rape or not guilty of second-degree rape. This assignment of error is without merit.
We hold defendant had a fair trial free of prejudicial error.
No error.
Judge Hill concurs.
Judge BECTON dissents.